Citation Nr: 0718610	
Decision Date: 06/21/07    Archive Date: 07/03/07	

DOCKET NO.  05-20 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected Type II diabetes 
mellitus. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression/anxiety due to 
service in the Republic of Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to July 
1968, with service in the Republic of Vietnam from July 1967 
to July 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

Based upon a review of the file, the veteran has chosen not 
to perfect his appeal as to the issues of service connection 
for an eye disorder or prostate problems.  Accordingly, the 
Board will confine its review solely to those issues listed 
on the title page of this decision. 

Upon review of this case, it would appear that the veteran 
may be seeking entitlement to service connection for post-
traumatic stress disorder.  Inasmuch as that issue has not 
been developed or certified for appellate review, it is not 
for consideration at this time.  It is, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.  


FINDINGS OF FACT

1.  Hypertension is not shown to have been present in 
service, or for many years thereafter, nor is it in any way 
causally related to a service-connected disability or 
disabilities, including Type II diabetes mellitus.

2.  An acquired psychiatric disorder, claimed as 
depression/anxiety, is not shown to have been present in 
service, or to the extent currently shown, for many years 
thereafter, nor is it the result of any incident or incidents 
of the veteran's period of active military service.  



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  Hypertension is not proximately due to, the result of, or 
aggravated by a service-connected disability or disabilities.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2006).  

3.  An acquired psychiatric disorder, claimed as 
depression/anxiety, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes his multiple 
contentions, as well as private medical records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the appellant's 
claims, and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for 
essential hypertension, as well as for depression and/or 
anxiety.  In pertinent part, it is contended that the 
veteran's hypertension is in some way causally related to his 
service-connected Type II diabetes mellitus.  In addition, it 
is contended that the veteran's current depression and/or 
anxiety had its origin during his period of active military 
service in the Republic of Vietnam.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2006).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and cardiovascular disease, including 
hypertension, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

Finally, disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2006).  The Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 446 (1995) (en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended.  Under the revised section 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), the regulation provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service-connected.  In reaching this determination as to 
aggravation of a nonservice-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison to 
the medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice-
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

The intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

In the present case, service medical records fail to document 
the presence of chronic essential hypertension or 
depression/anxiety.  While at the time of a service entrance 
examination in August 1965, the veteran gave a history of 
hypertension in the past, that examination showed no current 
evidence of chronic hypertension.  Significantly, the 
remainder of the veteran's service medical records are 
entirely negative for evidence of a psychiatric disorder or 
essential hypertension.  While at the time of a service 
separation examination in July 1968, the veteran once again 
gave a history of hypertension; his blood pressure on 
examination was entirely within normal limits.  A psychiatric 
evaluation conducted as part of the veteran's service 
separation examination was likewise within normal limits, and 
no pertinent diagnosis was noted.  

The earliest clinical indication of the potential presence of 
chronic essential hypertension is revealed by private medical 
records dated in 1999, more than approximately 30 years 
following the veteran's discharge from service, at which time 
his blood pressure readings included levels of 160/90 and 
160/80.  A confirmed diagnosis of hypertension and "anxiety" 
was first shown no earlier than March 2003, fully 34 years 
following the veteran's final separation from service.  
Significantly, at no time has the veteran's hypertension or 
anxiety been attributed to any incident or incidents of his 
period of active military service.

The veteran argues that his current hypertension is in some 
way proximately due to or the result of his service-connected 
diabetes mellitus.  However, a review of the record 
establishes that the veteran's hypertension preceded his 
diagnosis of diabetes mellitus in early 2004.  To date, it 
has yet to be demonstrated that the veteran's hypertension is 
in any way proximately due to, the result of, or aggravated 
by his service-connected diabetes mellitus.  Accordingly, the 
veteran's argument is of little or no probative value.  
Evidence that requires medical knowledge must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The veteran, a lay person, is not 
competent to give evidence of matters that require medical 
knowledge.  Id.

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current hypertension or 
claimed depression/anxiety with any incident or incidents of 
his period of active military service, including service in 
the Republic of Vietnam.  Nor is there evidence that the 
veteran's hypertension is in some way causally related to 
service-connected diabetes mellitus.  Under the 
circumstances, a preponderance of the evidence weighs against 
the veteran's claims.  Thus, the veteran's claims for service 
connection must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.  

In the present case, in correspondence of May 2004, August 
2005, October 2005, and March 2006, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate his claims for service connection, as 
well as what information and evidence should be submitted by 
him, what information and evidence would be obtained by VA, 
and the need for the veteran to advise VA of or submit any 
further evidence in his possession pertaining to his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as private 
treatment records and examination reports.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion if necessary to 
decide the claim.  An examination was not provided in this 
matter, since there is no suggestion, except by 
unsubstantiated allegation, that the veteran's hypertension 
and claimed psychiatric disorder may be associated with an 
established event, injury or disease during service.  See 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  As noted 
above, the service medical records are completely negative 
for any pertinent chronic disability and the post-service 
competent evidence does not suggest any nexus between the 
veteran's disorders and service or any service-connected 
disability.  The Board finds that referral of the case for 
the purpose of obtaining a medical opinion is not warranted.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  




ORDER

Service connection for hypertension, claimed as secondary to 
service-connected Type II diabetes mellitus, is denied.  

Service connection for an acquired psychiatric disorder, 
claimed as depression/anxiety due to service in the Republic 
of Vietnam, is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


